DETAILED ACTION
Notice to Applicant
In the amendment dated 4/20/2020, the following has occurred: Claims 1-11 have been amended; Claims 12-25 have been added.
Claims 12-25 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims *** are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claim 12, the phrase “at least the tension element is a functional component part of the temperature control device” is indefinite because it is unclear what positive structural feature(s) is/are required by the phrase “is a functional component part of,” as opposed to e.g. a phrase like “is a component part of.” It is not clear if, or how, the claim might differ from a hypothetical limitation that merely required that the tension element was, for example, “connected to” the temperature control device, or other possible relations. The Office has interpreted it broadly to mean that the tension element is connected with the temperature control device, broadly conceived. 
	Regarding Claim 13, the limitation “the tension elements comprises at least or exactly two plates configured separately from and connected to each other” includes a broad limitation followed by a narrow limitation, and it is unclear whether applicant intends the narrower limitation to delimit the claim. The Office has interpreted it in the broader sense, requiring “at least two” plates.
Regarding Claims 16, 20, 21, 22, and 23, limitations referring to “a respective plate” and “a respective endplate” are unclear because they can be interpreted as referring ambiguously to already identified plates or endplates, or might be construed as introducing new plates. At points it is unclear whether or in what regard “a respective X” relates to some other, perhaps unidentified, element. The Office has tried to construe the claims in line with the specification, but has taken the broadest reasonable interpretation in applying prior art, such that “a respective plate” may refer to either an already identified plate or to a new element. 
	Claims 14, 15, 17-19, 24, and 25 are rejected for depending on rejected claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meintschel (DE102008059964 to Meintschel et al., the Office cites to provided machine English translation).
	Regarding Claim 12, Meintschel teaches:
a battery pack for a motor vehicle (para 0002)
with a plurality of storage cells 2 arranged one after another along a stacking direction and forming at least one cell stack (para 0068, Fig. 2)
a clamping device comprising two endplates 6/7 and at least one tension element 3 (para 0069 Fig. 2)

    PNG
    media_image1.png
    957
    699
    media_image1.png
    Greyscale

a temperature control device for controlling a temperature of the cells that is a component of the tension device with at least one duct for a cooling medium supplied by a supply port and discharged by an exit port 3.1 (Fig. 3, para 0065)
wherein the tension element, in an installed position, is arranged on an upward or downward pointing side of the cells in a vehicle vertical direction (Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel (DE102008059964 to Meintschel et al., the Office cites to provided machine English translation) in view of Mahe (US 2016/0049705 to Mahe et al.).
	Regarding Claims 13-19, Meintschel does not explicitly teach:
the internal structure of the coolant plate
	Mahe, however, from the same field of invention, regarding a cooling plate for a battery stack (abstract) teaches a coolant plate with a base and a contact plate that are firmly bonded together to delimit the ducts (para 0042), with one of the plates having a hollow cross-section limiting part of the duct and closed off by the upper contact plate (see Figs.), wherein it was conventional in the art to join a base and an upper contact plate via e.g. welding (para 0076). Mahe further teaches a wall thickness ratio within the claimed range of 1:1 to 3:1 (see e.g. Fig. 6). Although Mahe teaches a particular KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Mahe further teaches a metallic material like aluminum, a known lightweight, highly conductive material in the art (para 0042). It would have been obvious to one of ordinary skill in the art to use a conventional two-plate cooling tray such as taught in Mahe in the device of Meintschel, since Meintschel does not otherwise teach the details. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel (DE102008059964 to Meintschel et al., the Office cites to provided machine English translation) in view of Mahe (US 2016/0049705 to Mahe et al.), in further view of Muck (US 2017/0194680 to Muck et al.).
	Regarding Claims 20-22, Meintschel does not explicitly teach:
whether one or both plates are firmly bonded to a respective end plate 
wherther the tension element is firmly bonded to a respective endplate by welding and/or by gluing
	Muck, however, from the same field of invention, regarding a tensioning element with a cooling system, teaches that the end plates can be welded or bonded to the tensioning elements (para 0030). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to bond the tension element of Meintschel via welding or gluing to the end plates, as taught in Muck, with the motivation to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel (DE102008059964 to Meintschel et al., the Office cites to provided machine English translation) in view of Mahe (US 2016/0049705 to Mahe et al.), in further view of Harada (US 2012/0214041 to Harada et al.)
	Regarding Claims 23-26, Meintschel does not teach:
at least one insulation element arranged along the stacking direction to thermally insulate the stack from an endplate
wherein the insulation element comprises air enclosed in its interior, such as 70-80% of its total volume
	Harada, however, from the same field of invention, regarding a battery stack, teaches use of insulating spacers 2 (Figs. 15-20), wherein the spacers enclose a volume of air to thermally insulate the cells from each other and from the end plates, wherein the air enclosed in the interior is variable depending on the number of walls (see Figs.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to provide air-enclosing spacers between cells and endplates, as taught in Harada, with any arbitrary open volume of air, including the claimed volume, since the volume will affect the heat transfer coefficient in a routine and predictable way, with the motivation to better insulate the cells from each other and the ambient environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723